HULL, Circuit Judge,
dissenting:
I respectfully dissent. The district court’s decision should be vacated and the case retried because the district court refused to consider applying Alabama’s inmate risk classification system as a reasonable accommodation, denied plaintiffs a fair trial, and failed to follow this Court’s mandate in the prior appeal of this case, Harris v. Thigpen, 941 F.2d 1495 (11th Cir.1991).
I agree with the majority that requiring more prison guards to prevent high-risk behavior by inmates is an “undue burden” and that federal courts should not run Alabama’s prisons, much less micro-manage the state’s prison budget. However, the district court erred in refusing to consider plaintiffs’ alternative “reasonable accommodation” of utilizing the Alabama DOC’s ongoing inmate risk classification system, which already analyzes each inmate’s psychological, penological, and behavioral history.1 Plaintiffs sought to show the DOC could reasonably accommodate at least some HIV-positive inmates in at least some religious, educational, vocational, and recreational prison programs by using its existent inmate risk classification system to do individualized assessments of transmission risks — as opposed to the current blanket segregation from most prison programs.2

A. Majority Acknowledges District Court’s Errors

The majority acknowledges the district court’s errors in not following the Harris panel’s mandate and in not allowing plaintiffs to introduce evidence regarding inmate risk classification as a reasonable accommodation. The majority states:
(1) that “[t]he Harris panel directed the district court to consider reasonable accommodations, see Harris, 941 F.2d at 1527,” and that “[t]he Harris panel directed the district court on remand to consider whether reasonable accommodations would permit the plaintiffs to participate in any of the programs at issue. See Harris, 941 F.2d at 1527.”3
(2) “that the Harris panel sensibly concluded that differences among the programs in which the plaintiffs seek to participate required different analyses. See Harris, 941 F.2d at 1527.”
(3) that “one reasonable accommodation that the plaintiffs proposed was for the Department of Corrections to refine existing systems of inmate classification to detect HIV-positive inmates who were highly unlikely to engage in high-risk behavior and to permit those inmates to participate in integrated programming. At trial, however, each time the defendants objected to classification evidence, the district court excluded it on the reasoning that any evi*1313dence tending to be about individual inmates — even if the evidence concerned inmate classification systems in general— was outside the scope of the retrial mandated by this court”; and,
(4) that “[t]he district court should not, therefore, have excluded the plaintiffs’ evidence about classification, and it should have considered classification as a reasonable accommodation.” So far, so good. The majority then wrongly concludes that these errors do not require reversal.

B. Majority Wrongly Concludes Errors Do Not Require Reversal

The majority finds these new errors do not require reversal because some evidence about classification leaked in through the exclusion and the district court’s finding that prisoners are “unpredictable” was “implicitly” a consideration and rejection of inmate risk classification as a reasonable accommodation. I disagree for several reasons.
First, the record shows unequivocally that at trial the district court refused to consider inmate classification as a reasonable accommodation for any program and refused to admit plaintiffs’ substantial evidence about inmate classification. For example, in one instance, the court explained, “I did not let [plaintiffs’ expert witness] go into the fact that there were some inmates that perhaps could be cleared for certain of these programs and others cannot. Because this is a class action not composed of a division between those type people.” R.26 at 15. For other similar comments, see R.24 at 290 (“Well, you now want to say that you want to introduce evidence that there are some people in the class of HIVs who are excluded that ought not to be excluded. And ... that is not an issue in this case and I mustn’t get into it.”); id. at 291 (“... I am going to make you stick to the whole class unless the other side says they are ready to defend on less than the whole class.”); id. at 299 (“[W]e don’t get to look at it from the viewpoint of singling out some HIV, who is the best of all the rest, like some people have done in cases.”); id. at 300 (“I am not going to let you offer all this business about what people you can break down and what people you can’t. It is a class and it is a class action, and that is the way it is going to be tried.”); R.26. at 18 (“... I followed, or think I followed, the order of the court of appeals that I consider these matters particularized as to programs and activities but not as to persons. And you have tried to make it a proceeding wherein you particularize ... or I would have to particularized [sic] my findings between persons; individual persons.”); id. at 19 (“[Y]ou might as well quit. You are keeping your expert here unnecessarily to go through a great number of words that really lead back to the question of whether I am supposed to have a hearing considering the rights of a class or of individual members of the class. And I understand that I am here to consider the rights of the class; not individual members of it. And I have so restrained you where I could.”); id. (“[Y]ou are trying to get me to break the class down into individualized claims, which I can’t do.”).
Second, the majority incorrectly contends that substantial evidence about the inmate classification process leaked in through the exclusion. The majority lists this “substantial evidence” in footnote 19. A review of all record cites in footnote 19 reveals that the evidence that leaked in consisted of only one manual and less than thirty pages of testimony in a thirteen-volume, 3654-page trial transcript. Moreover, the district court expressly refused to consider such evidence that leaked in and even struck some of it from the record.4
*1314Moreover, the district court refused to admit the substantial evidence plaintiffs did proffer. Here is but one example of plaintiffs’ proffers:
Plaintiffs, also offer to prove that classification is a traditional tool of prison management by which the Alabama DOC, like all other DOCs, makes distinctions among inmates, and that the classification process is done [on] an individual basis, inmate by inmate.
We would offer to prove that in making those classification decisions the DOC looks at the inmate’s criminal history, institutional disciplinary history, psychological tests administered by the staff psychologist and similar factors; a team of people come together for each inmate to make the classification assessment, a person from Classification, a psychologist, a warden or assistant warden. And that classification process includes precisely an assessment of whether the inmate poses a significant risk of harming other inmates or other staff on an inmate-by-inmate or individual basis.
And we would prove that, in fact, the Alabama classification process expressly addresses the factor of whether an inmate as [sic] aggressive homosexual. That is, the DOC’s classification process already addresses some of the behavior related to transmission of HIV and it would be a reasonable accommodation to have ... to use that classification system to qualify inmates with HIV for programs and activities.
We would offer to prove that using the information that the classification team is in a position to gather in the course of it[s] duties, the classification process result in the assignments of a custody level to an inmate ranging from community custody to minimum-in, to minimum-out, to trustee, to medium, to close, to maximum. And, moreover, that the classification team makes recommendations about programs that the inmate should participate in, including rehabilitation programs, education, trade school and community jobs. The DOC institutional job board then actually looks at the classification materials and makes an assessment on and an assignment. And this assignment is on an individualized basis of inmates to trade school, community job and other job assignments.
Our proof would be that the DOC institutional job board already selects among general population inmates and decides that some of them and not others will participate in particular programs.
The plaintiffs proof would address these facts. Plaintiffs position is that the same selection and screening process that is already applied to general population inmates through the institutional job board could be utilized, possibly with enhanced factors, to determine who may participate in particular jobs and other programs.
Plaintiffs would offer to prove that other jurisdictions have devised classification systems for HIV positive inmates by which the issue of whether an inmate poses a significant risk of transmission is determined on an individualized basis inmate-by-inmate as part of its classification system, and that this would be a reasonable thing for Alabama to do.
We would show that the Federal Bureau of Prisons has a system by which inmates who engage in high risk activity are segregated and remain segregated until an assessment is made that an inmate has rehabilitated himself such that he no longer poses a risk of transmission.
R.26 at 15-18. The district court repeatedly refused to allow plaintiffs to present such proof.5
Even if a paucity of evidence about classification, as I find, or “substantial evi*1315dence,” as the majority finds, leaked in through the exclusion, the district court’s errors still require reversal because the district court refused to consider such evidence and never made any findings of fact or legal analysis about inmate classification as a “reasonable accommodation.” The majority finds that the district court “implicitly” did so because the district court found inmates are “unpredictable.” The majority’s analysis on this point is as follows:
The [district] court found that inmates are “untrustworth[y],” “volatil[e],” “unpredictable,” and subject to “great pressures from conflicting sources.” Therefore, the court found, prison officials must always “prepare[] for the worst” and “expect the unexpected.” {Id. at 57, 58.) These findings are an implicit rejection of plaintiffs’ arguments. If prisoners are inherently “unpredictable,” as the district court found, then classification is not a reasonable way of integrating programs, because it does not reduce the risk of HIV transmission.
I respectfully submit that the district court’s finding that prisoners are “unpredictable” is not an “implicit rejection” of plaintiffs’ classification arguments and does not show that “the district court implicitly considered the feasibility of classification.” Prisoners’ being “unpredictable” is no factual finding — much less a legal analysis — about whether inmate classification is a reasonable accommodation for at least some HIV-positive inmates for at least certain prison programs.
Finally, this is no first appeal where “implicit” district court findings might be justifiably found by an appellate court from an ambiguous record. This is the second appeal after the Harris panel’s decision reversed, expressly directed the district court to consider reasonable accommodations, and remanded “for additional findings and clarification by the district court.” Id. at 1528. Rather than requiring the district court to make the legal analysis or factual findings required by the Harris mandate, the majority wrongly excuses the district court’s errors by finding that the district court somehow “implicitly” did what it plainly did not do and expressly in the record refused to do.

C. Errors Affected a Core Issue and Denied Plaintiffs a Fair Trial

There is justifiable reluctance to reverse and remand once again for a new trial in this protracted case. But a retrial is required because the district court’s clear errors affected a core issue in the case and substantially prejudiced the plaintiffs’ trial. By negating one of plaintiffs’ principal claims — namely, that applying the DOC’s inmate risk classification system would allow at least some HIV-positive prisoners to be accommodated reasonably in certain prison programs — the district court drew into question its judgment with respect to each prison program for which plaintiffs suggested individualized risk assessment as a reasonable accommodation.
Although appellate courts should refrain from second-guessing prison officials and district courts in their difficult jobs, appellate courts should assure the fundamental right to a fair trial. The Harris panel aptly concluded that “it may turn out that the court’s conclusion of the significance of the risk of HIV transmission with regard to each program will be unaltered.” Harris at 1526. I likewise do not predict the result of a fair trial — but know only that plaintiffs were denied one.
In conclusion, the district court did not follow the Harris panel’s mandate, erred in precluding much of plaintiffs’ evidence regarding inmate risk classification, erred in refusing to consider the evidence that leaked in regarding inmate risk classification, and erred in refusing to consider inmate risk classification as a reasonable accommodation. Respectfully, I would vacate the district court’s decision and remand this case for a new trial.6 Because I *1316find that remand for a new trial is required, I do not reach the other issues presented by this appeal.

. The Supreme Court and this Court have indicated that § 504 of the Rehabilitation Act requires covered recipients of federal funds to make "reasonable accommodations” to permit individuals with disabilities, such as HIV, to participate in programs offered by such recipients. See Alexander v. Choate, 469 U.S. 287, 299-302, 105 S.Ct. 712, 83 L.Ed.2d 661 (1985); Harris, 941 F.2d at 1525-27; Martinez v. School Bd. of Hillsborough County, Fla., 861 F.2d 1502, 1505-07 (11th Cir.1988). Thus, Alabama has to comply with the Rehabilitation Act because it accepts federal funds.


. In holding that Title II of the ADA applies to state prisons, the Supreme Court noted that "[m]odern prisons provide inmates with many recreational ‘activities,’ medical 'services,' and educational and vocational 'programs,' all of which at least theoretically 'benefit' the prisoners.” Pennsylvania Dep't of Conections v. Yeskey, 524 U.S. 206, 118 S.Ct. 1952, 1955, 141 L.Ed.2d 215 (1998).


.Indeed, the Harris panel expressly stated that the district court on remand should "examine as to each [prison] program whether 'reasonable accommodations' by the DOC could minimize such [HIV] risk to an acceptable level.” Id. at 1527. The Harris panel directed that "whether the risk of [HIV] transmission is sufficient to warrant categorical exclusion, and if so, whether that risk can be rendered minimal through accommodation, are findings the district court must make on remand.” Id. at 1527 n. 47. The Harris panel remanded for “full findings of fact and conclusions of law as to each program and activity from which HIV-positive prisoners are being excluded, and a proper weighing of the dangers of transmission in each context.” Id. at 1527.


. In at least one instance, the district court clarified that it would not consider the classification evidence that had leaked in, and the court directed that the testimony be struck from the record. R.34 at 214. Plaintiffs’ attorney then inquired, “Am I understanding correctly that ... any information about determining which inmates are likely to engage in high risk behavior, meaning culling the good from the bad, will not be allowed?”, to which the court responded, "That is correct. That is a fairly good analysis of it.... Now I *1314will let you ask and I will try to rule against you if you ask the wrong questions. I won’t tell you you can’t ask." R.34 at 216.


. See, e.g., R.24 at 289-91; id. at 299-300; R.26 at 15-20; R.34 at 214-15; R.35 at 214; id. at 215; id. at 220; id. at 222; id. at 227; id. at 228; id. at 230; id. at 231.


. It is noteworthy that the Harris panel aptly observed, "Intuitively, however, it seems as if there are several programs or activities in *1316which the risk of transmission would be rather minimal. An example is the participation of seropositive prisoners in college classes.” Harris, 941 F.2d at 1527 n. 47. Intuitively, it does seem as if there are at least a few programs, such as religious services and college classes, where the transmission by non-violent seropositive offenders with no history of high-risk behavior or aggressive behavioral problems would be so remote or non-existent as to allow integration as opposed to blanket segregation. This is especially true given that the profile of a state’s inmates is usually as diverse as that of a state’s population: male and female, of all races and creeds, college educated and illiterate, with or without high school diplomas, rich and poor, and guilty of crimes ranging from mass murders to nonviolent credit card fraud. Likewise, the causes of inmates’ HIV-positive status are equally varied and range from transmissions from mother to fetus during pregnancy or childbirth, transfusions during operations, and consensual marital sexual relations to intravenous drug use, needle-sharing, and other high-risk behavior. Some prisoners have a history of no high-risk behavior while other inmates have just the opposite history. This further exemplifies why the district court's errors in excluding plaintiffs’ evidence denied plaintiffs a fair trial.